304 S.W.3d 213 (2009)
STATE of Missouri, Respondent,
v.
Andre PORTER, Appellant.
No. ED 92518.
Missouri Court of Appeals, Eastern District, Division Two.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 12, 2010.
Application for Transfer Denied March 23, 2010.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
William J. Swift, Columbia, MO, for Appellant.
Before SHERRI B, SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Andre Porter appeals from the trial court's judgment convicting him of two counts of second-degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *214 affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).